UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7974




In Re:       DONALD RAY BARBER,

                                                          Petitioner.




      On Petition for Writ of Mandamus.     (No. 3:00-cv-0198)


Submitted:    September 12, 2007        Decided:   September 20, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Ray Barber, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald Ray Barber petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

pending motion.     He seeks an order from this court directing the

district court to act.      Our review of the docket sheet reveals that

the   district    court    has   taken   the    action   sought   by     Barber.

Accordingly,     because   the   district      court   has   recently    decided

Barber’s case, we deny the mandamus petition as moot.                   We grant

Barber’s motion for leave to proceed in forma pauperis.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                    - 2 -